 Case 2:20-cv-11126-MAG-RSW ECF No. 5, PageID.23 Filed 11/05/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MAXWELL LOMAX BRACK,

        Petitioner,                                           Civil No. 2:20-CV-11126
                                                              HON. MARK A. GOLDSMITH
v.

SONAL PATEL,

      Respondent.
_________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR A WRIT
        OF HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
                            APPEALABILITY

        Maxwell Lomax Brack, (“Petitioner”), presently confined at the Woodland Center

Correctional Facility in Whitmore Lake, Michigan, filed a pro se application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. On May 13, 2020, Magistrate Judge R. Steven Whalen

signed an “Order to Correct Deficiency,” in which Petitioner was ordered to submit a $ 5.00 fee

for filing a habeas corpus petition or an application to proceed in forma pauperis within twenty-

one days of the order. Petitioner’s action is dismissed without prejudice, because Petitioner failed

to comply with an order of the court.

        Petitioner failed to comply with the order of deficiency by either submitting the $5.00 filing

fee or an application to proceed in forma pauperis.

        If a prisoner who seeks habeas corpus relief does not comply with a district court’s

directions in a deficiency order, regarding the prisoner’s failure to pay the full filing fee or his

failure to provide the required documentation to apply to proceed in forma pauperis, the district

court must presume that the prisoner is not a pauper, assess the full filing fee, and dismiss the case

                                                  1
 Case 2:20-cv-11126-MAG-RSW ECF No. 5, PageID.24 Filed 11/05/20 Page 2 of 3




for want of prosecution if the fee is not paid. See Gravitt v. Tyszkiewicz, 14 F. App’x 348, 349

(6th Cir. 2001) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997)). The

deficiency order clearly stated that Petitioner was required to submit either the $ 5.00 filing fee or

an application to proceed in forma pauperis. The deficiency order also expressly warned Petitioner

that failure to comply with the order could result in the dismissal of his action. Petitioner failed to

pay the filing fee or submit the required application to proceed in forma pauperis; his petition is

subject to dismissal for want of prosecution. Gravitt, 14 F. App’x at 349; see also Bischoff v.

Genesis House, No. 06-cv-10231, 2006 WL 752755, *1 (E.D. Mich. Mar. 21, 2006).

       The petition for a writ of habeas corpus is summarily dismissed without prejudice. The

Court denies a certificate of appealability. In order to obtain a certificate of appealability, a

prisoner must make a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). When a district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claims, a certificate of appealability should issue, and an

appeal of the district court’s order may be taken, if the petitioner shows that jurists of reason would

find it debatable whether the petitioner states a valid claim of the denial of a constitutional right,

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a plain procedural bar is

present and the district court is correct to invoke it to dispose of the case, a reasonable jurist could

not conclude either that the district court erred in dismissing the petition or that the petition should

be allowed to proceed further. In such a circumstance, no appeal would be warranted. Id. The

district court must issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.


                                                   2
 Case 2:20-cv-11126-MAG-RSW ECF No. 5, PageID.25 Filed 11/05/20 Page 3 of 3




       The Court denies a certificate of appealability; the dismissal of the petition based on

Petitioner’s failure to cure his filing deficiency is not debatable amongst jurists of reason. See

Soeken v. Estep, 270 F. App’x 734, 735-36 (10th Cir. 2008).

       The Petition for a Writ of Habeas Corpus (Dkt. 1) is dismissed without prejudice. Nothing

in this order precludes petitioner from submitting a new habeas petition with payment of the filing

fee or the in forma pauperis application. A certificate of appealability is denied.

SO ORDERED
Dated: November 5, 2020                               s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 5, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 3
